Citation Nr: 0941275	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York 


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In this decision, in addition to denying the 
Veteran's claim of entitlement to service connection for a 
left ankle disability, the RO denied reopening the Veteran's 
claim of entitlement to service connection for a right knee 
disability.  In July 2006, the Veteran testified before the 
undersigned at the RO.  A transcript of that hearing has been 
incorporated into the claims file.  These matters were 
previously before the Board in August 2007 at which time the 
Board reopened the Veteran's claim of entitlement to service 
connection for a right knee disability and remanded the claim 
of entitlement to service connection for left ankle and right 
knee disabilities for additional development.  In a recent 
rating decision in April 2009, the RO granted the Veteran's 
claim of entitlement to service connection for a right knee 
disability.  As this is considered a full grant of the 
benefit sought with respect to this issue, this issue is no 
longer in appellate status and will not be further addressed.  

In a January 2009 supplemental statement of the case, the RO 
informed the Veteran that his appeal of the July 2005 denial 
of his claim of entitlement to service connection for a left 
ankle disability had not been perfected and thus the July 
2005 denial was a final decision.  See 38 C.F.R. §§ 20.300, 
20.1103.  The RO explained that the Veteran did not mention 
his left ankle disability when he filed his VA Form 9, 
substantive appeal, in January 2006 and thus the appeal was 
not perfected with respect to this issue.  While the January 
2006 substantive appeal did not discuss the left ankle, the 
Veteran checked the box on this form indicating that he 
wanted to appeal all of the issues listed on the statement of 
the case and any supplemental statement of the case sent to 
him.  The December 2005 statement of the case includes the 
issue of service connection for left ankle.  Accordingly, the 
Veteran's VA Form 9 is sufficient to timely perfect the 
appeal of the left ankle issue.   


FINDING OF FACT

The Veteran does not presently have a left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a left ankle disability that was 
incurred in or aggravated by service, arthritis may not be 
presumed to be of service onset, nor is a left ankle 
disability proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially furnished VCAA notice 
to the appellant with respect to the issue on appeal in April 
2005.  As this letter was prior to the July 2005 rating 
decision on appeal, the express requirements set out by the 
Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2005 letter as well as in an October 2007 
letter, the RO informed the appellant of the evidence needed 
to substantiate this claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the appellant is not prejudiced 
by a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the appellant was notified of the disability rating 
and effective date elements in the October 2007 letter as 
well as in a letter dated in May 2009.

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The appellant's service treatment 
records as well as all identified and available pertinent 
medical records have been obtained.  He was also afforded VA 
examinations during the pendency of this appeal.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record and on an 
adequate physical examination.  Thus, there is adequate 
medical evidence of record to make a determination in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The appellant was also provided the opportunity to testify at 
a hearing before the Board, but did not request such a 
hearing.  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with this claim.  
See generally 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he 
sustained a left ankle inversion injury in September 1969 
while playing basketball.  X-rays were negative and the 
Veteran's ankle was taped.  The Veteran was advised to report 
to the clinic in four days.  Subsequent treatment records do 
not pertain to the Veteran's left ankle.	

The veteran revealed a normal clinical evaluation of his 
lower extremities and feet at his separation examination in 
March 1970.  He denied having any foot trouble on a March 
1970 Report of Medical History.

Postservice medical evidence, i.e., VA treatment records and 
private medical records, spanning the period from 2003 to 
2006 is devoid of any complaints or diagnosis regarding the 
Veteran's left ankle.  They do show that he had 
osteoarthritis, the site of which was not specified, and was 
advised to take Tylenol as needed.  The evidence includes 
Social Security Administration records which pertain to and 
show disability commencing in February 2005 for arthropathies 
(of the knees) and affective disorder.  These records include 
a March 2006 private internal medicine examination report 
noting that the Veteran had a full range of motion of his 
ankles bilaterally.

The veteran testified during the July 2006 Board hearing that 
he sustained a basketball injury in service while going for a 
lay up.  His testimony primarily pertains to his right knee 
problems.

During a November 2008 VA examination, the Veteran reported 
developing left ankle problems years earlier, but said he did 
not seek medical attention until the 1970s.  His present 
complaints included stiffness and giving away of the left 
ankle that was intermittent and mild.  He said he was not 
receiving treatment for this disability.  He reported 
retiring from his job as a police officer in 2000.  
Examination of the left ankle revealed dorsiflexion from 0 to 
20 degrees bilaterally and plantar flexion from 0 to 45 
degrees bilaterally.  Range of motion was painless, even with 
repetitive movements.  The Veteran was noted to have a 
negative left ankle examination and was diagnosed as having 
no current left ankle pathology identified. 




III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  Service connection 
may also be established where it is shown that the disability 
for which the claim is made was chronically worsened due to 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran claims service connection for a left ankle 
disability as a result of an injury to his right knee and 
left ankle in service.  His service treatment records indeed 
show that he injured his left ankle in service, described as 
an inversion injury, while playing basketball in September 
1969.  X-rays were negative for a fracture.  There are no 
other complaints or treatment for the left ankle in service 
and the Veteran had a normal clinical evaluation of the lower 
extremities and feet at his separation examination in March 
1970.  

Postservice records are entirely devoid of any complaints or 
treatment for left ankle problems.  These records include 
numerous VA treatment records from 2003 to 2006 as well as 
private medical records.  Indeed, the Veteran reported at the 
November 2008 VA examination that he was not receiving 
treatment for his left ankle.  There is simply no indication 
from these records of a left ankle disability.

In addition to the above-noted medical evidence which fails 
to document a present left ankle disability, there is the 
November 2008 VA orthopedic examiner who did not find that 
the Veteran had a present left ankle disability.  His 
diagnosed the Veteran as having no current left ankle 
pathology identified.  This examiner remarked that he had 
reviewed the Veteran's claims file.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection--
competent evidence of the claimed disability--has not been 
met.  Thus, the Veteran's claim for service connection cannot 
prevail on either a direct or secondary basis for the simple 
reason that the evidence does not show that he has the 
disability that he claims.  38 C.F.R. §§ 3.303, 3.310; 
Hickson, supra.  Because the competent evidence neither 
supports the claim, nor is in relative equipoise on the 
question of the existence of a current left ankle disability-
the pivotal question in this case, the benefit-of-the-doubt 
doctrine is not for application and the claim must be denied.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


